Notice of Pre-AIA  or AIA  Status
This is a Final Office Action. Claims 1-9, and 11-20 are currently pending and rejected below.  

Response to Amendment
Applicant’s amendments are acknowledged.

Response to Argument
With respect to the 35 USC 101 rejection, based on the current amendments, the claim as a whole integrates certain methods of organizing human activity concept into a practical application as supported throughout Specification, particularly 5(20)-6(4) and 28(16)-29(4). The combination of additional elements use the certain methods of organizing human activity concept in a meaningful way beyond generally linking the use of the organizing human activity concept to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. Accordingly, 35 U.S.C. 101 rejections are withdrawn in light of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”).
Applicant’s Arguments with respect to 35 USC 103(a) Rejection have been fully considered but are moot in view of new reference Kurarta. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5, 8-9, 11-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (Pub. No. US 2006/0200264 A1, hereinafter Kodama) further in view of Kurata (Pub. No. US 2009/0099678 A1, hereinafter Kurata) and further in view of Talmaki et al. (Pub. No. US 2016/0300175, hereinafter Talmaki).

Regarding Claim 1, Kodama teaches: 
A component mounting system comprising:  a first component mounting line that includes a plurality of first component-mounting-related devices coupled to one another and placed on a floor, the plurality of first component-mounting-related devices including a component mounter (Abstract, Figure 1, 0002, 0073 –  a high-speed 
component-mounting machine 10RO as a rotary-head-type component-mounting 
machine, a general-purpose component-mounting machine 10XY as a 
component-mounting machine that is constituted by connecting a plurality of 
XY-robot-type component-mounting modules to each other)
a management apparatus that optimizes assignment of a plurality of operators executing a work for producing assembly boards in the first component mounting line,  the management apparatus comprising (Abstract- An assisting-work management apparatus and an assisting-work management program that assure that a plurality of assisting works for a substrate-related-operation performing system are efficiently carried out by a plurality of workers)
(Figure 1, 0088(bottom) – In the present embodiment, it is assumed that the current position of each worker WI through W5 is recognized as an appropriate one of three areas A, B, C shown in FIG. 1.  For example, when the current position of the worker W3 is near to the dispenser 10DI belonging to the group 12A, the current position of the worker W3 is recognized as the area A, and the current worker information is updated based on this recognition.) 
production-lot information relating to a time necessary to produce the assembly boards in the first component mounting line (0134(bottom) –the tracking pre-set time durations; 
First, at Step S61, the computer refers to an urgency degree of the recovering work, recorded in the recovering work list shown in FIG. 6.  If the urgency degree is "L", a negative judgment is made at Step S61, and the control goes to Step S62 to determine simultaneous works.  More specifically described, at Step S62, the computer searches for one or more supplying works whose recommended arrival times fall within a pre-set time duration following a time of occurrence of the recovering work, which need stopping of the operation of the substrate-related-operation performing machine 10 as the object of the recovering work, and which can be simultaneously carried out by other workers than a responsible worker for the recovering work.  For example, regarding the recovering work E1, a work-object code of the work E1 is C-XY-4N3, and one or more supplying works that can be carried out simultaneously with the work E1 are works that need stopping of the operation of the general-purpose component mounting machine 10XY of the substrate-related-operation performing group 12C (hereinafter, abbreviated to the "machine C-XY").  More specifically described, the computer searches, in the supplying work list, for a supplying work whose recommended arrival time is subsequent to 00'40'' obtained by adding a margin time (e.g., 30 seconds), such as a movement time, to the time (00'10'') of occurrence of the work E1 and falls within the pre-set time (e.g., 5 minutes) following the occurrence time, and which needs stopping of the operation of the machine C-XY.  Consequently the computer determines, as a simultaneous work for the work E1, the work N5 (C-XY-411) whose recommended arrival time is 02'40''.  In this case, a recovering work (e.g., the work E1) and a different assisting work (e.g., the work N5) are determined as a plurality of simultaneous works for each other.  In the case where the computer searches and finds a plurality of supplying works each of which can qualify as a simultaneous work, one of those supplying works that has the earliest time to carry out is finally determined as a simultaneous work.  On the other hand, in the case where the computer cannot find any supplying works that can qualify as a simultaneous work or works, no simultaneous work is determined.) 
 event information relating to a first event indicating that the work of the operator is necessary for the plurality of first component mounting-related devices ([0013], “The assisting work is carried out by a worker to assist a substrate-related-operation performing machine. The assisting work is, for example, a maintenance work, a material supplying work, a re-setting work, or a recovering work.”, Where the assisting work is considered event information.; 
 [0094], “The machine management device 32 stores, as an operation history of the each machine 10, a plurality of sets of data each set of which includes the remaining amount of the material and the current time, and determines, based on a pre-set number of the sets of data, a speed of operation of the each machine 10 and a speed of decreasing of the material. In addition, based on the thus determined speed of decreasing of the material and the last set of data including the last remaining amount of the material and the last current time, the machine management device 32 determines, as a material shortage time, a time when the remaining amount of the material will become equal to a pre-set minimum amount.”)  
and a first occurrence frequency indicating the number of occurrences of the first event  [0099], “Each priority-order adjusting time and/or each arrival-time adjusting time may be changed, as needed, based on a sort, a frequency, and an importance of a corresponding supplying work; a skill level of each worker (e.g., an actual time needed by the each worker to carry out a supplying work), and a total number of the workers.”; 
operator information relating to the plurality of operators (Paragraph [0022], “The information related to the amount of work represents a load applied to each worker in the past and/or the future, for example, a total time duration, or a total number of assisting works, in which each worker has been engaged within a pre-set time before the current time, and/or a total number of assisting works that are currently assigned to each worker or a total time duration needed to carry out those assigned assisting works.”, 
[0086], “Pre-set worker information as basic information for the workers Wl through W5 is stored as a worker master file by the memory device of the assisting-work management device 36, and is utilized in assigning the assisting works to the workers.”;
 [0088], “the current worker information is updated as the workers sequentially carry out the assisting works. The current worker information is stored as a current worker information file by the memory device of the assisting-work management device 36, and is utilized together with the pre-set worker information, when the assisting works are assigned to the workers.”)…
[0099] The "recommended arrival times" are respective times when the workers W1 through W5 are recommended to arrive at respective work places, and are a sort of assignment state of each worker. ) 
0099(bottom) - a skill level of each worker (e.g., an actual time needed by the each worker to carry out a supplying work), and a total number of the workers.”
production-plan information relating to a production plan for producing the assembly boards scheduled in the first component mounting line; (Figure 13, 0134 - First, at Step S61, the computer refers to an urgency degree of the recovering work, recorded in the recovering work list shown in FIG. 6.  If the urgency degree is "L", a negative judgment is made at Step S61, and the control goes to Step S62 to determine simultaneous works.  More specifically described, at Step S62, the computer searches for one or more supplying works whose recommended arrival times fall within a pre-set time duration following a time of occurrence of the recovering work, which need stopping of the operation of the substrate-related-operation performing machine 10 as the object of the recovering work, and which can be simultaneously carried out by other workers than a responsible worker for the recovering work.  For example, regarding the recovering work E1, a work-object code of the work E1 is C-XY-4N3, and one or more supplying works that can be carried out simultaneously with the work E1 are works that need stopping of the operation of the general-purpose component mounting machine 10XY of the substrate-related-operation performing group 12C (hereinafter, abbreviated to the "machine C-XY").  More specifically described, the computer searches, in the supplying work list, for a supplying work whose recommended arrival time is subsequent to 00'40'' obtained by adding a margin time (e.g., 30 seconds), such as a movement time, to the time (00'10'') of occurrence of the work E1 and falls within the pre-set time (e.g., 5 minutes) following the occurrence time, and which needs stopping of the operation of the machine C-XY.  Consequently the computer determines, as a simultaneous work for the work E1, the work N5 (C-XY-411) whose recommended arrival time is 02'40''.  In this case, a recovering work (e.g., the work E1) and a different assisting work (e.g., the work N5) are determined as a plurality of simultaneous works for each other.  In the case where the computer searches and finds a plurality of supplying works each of which can qualify as a simultaneous work, one of those supplying works that has the earliest time to carry out is finally determined as a simultaneous work.  On the other hand, in the case where the computer cannot find any supplying works that can qualify as a simultaneous work or works, no simultaneous work is determined.) 
a production-capacity estimator that estimates, based on the operator information and at least one of the floor-disposition information, the production-lot information, the event information, the operator information, and the production-plan information, a production capacity of the first component mounting line for producing the assembly boards according to the production plan;  (0134(bottom) –time needed for arrival of supplying works (estimated production capacity) (as compared to pre-set duration limit), or time needed to carry out; 
 [0099] The "recommended arrival times" are respective times when the workers W1 through W5 are recommended to arrive at respective work places, and are a sort of assignment state of each worker. )
0134 - More specifically described, the computer searches, in the supplying work list, for a supplying work whose recommended arrival time is subsequent to 00'40'' obtained by adding a margin time (e.g., 30 seconds), such as a movement time, to the time (00'10'') of occurrence of the work E1 and falls within the pre-set time (e.g., 5 minutes) following the occurrence time, and which needs stopping of the operation of the machine C-XY.  Consequently the computer determines, as a simultaneous work for the work E1, the work N5 (C-XY-411) whose recommended arrival time is 02'40''.  In this case, a recovering work (e.g., the work E1) and a different assisting work (e.g., the work N5) are determined as a plurality of simultaneous works for each other.  In the case where the computer searches and finds a plurality of supplying works each of which can qualify as a simultaneous work, one of those supplying works that has the earliest time to carry out is finally determined as a simultaneous work.  On the other hand, in the case where the computer cannot find any supplying works that can qualify as a simultaneous work or works, no simultaneous work is determined.) 
a judging unit that compares the estimated production capacity with a predetermined target production capacity (0134(bottom) –time needed for arrival of supplying works (estimated production capacity) compared to pre-set duration limit (predetermined target production capacity); 0134 - More specifically described, the computer searches, in the supplying work list, for a supplying work whose recommended arrival time is subsequent to 00'40'' obtained by adding a margin time (e.g., 30 seconds), such as a movement time, to the time (00'10'') of occurrence of the work E1 and falls within the pre-set time (e.g., 5 minutes) following the occurrence time, and which needs stopping of the operation of the machine C-XY.  
a determiner that determines one or more operators out of the plurality of operators to be assigned to the plurality of first component-mounting-related devices based on the operator information ([0134]-[0135], “At Step S63, the computer determines, based on the pre-set worker information and the current worker information, a responsible worker to carry out the recovering work as the objective work.”; Figure 13, element S63) 
wherein when the estimated production capacity is not equal to or greater than the target production capacity, the number of operators assigned to work in the first component mounting line is increased  (0134(bottom) –time needed for arrival of supplying works is within pre-set duration limit; 0134 - More specifically described, the computer searches, in the supplying work list, for a supplying work whose recommended arrival time is subsequent to 00'40'' obtained by adding a margin time (e.g., 30 seconds), such as a movement time, to the time (00'10'') of occurrence of the work E1 and falls within the pre-set time (e.g., 5 minutes) following the occurrence time, and which needs stopping of the operation of the machine C-XY.  
[0135] At Step S63, the computer determines, based on the pre-set worker 
information and the current worker information, a responsible worker to carry 
out the recovering work as the objective work
wherein the component mounter mounts components on the assembly boards in the first component mounting line according to the production plan. (0002- An electronic circuit is assembled by using various substrate-related-operation performing machines.  Those substrate-related-operation performing machines are, for example, a solder printing machine that prints solder cream on a circuit substrate; an adhesive applying machine that applies adhesive to a circuit substrate; and a component mounting machine that mounts circuit components such as electronic components on a circuit substrate. Those substrate-related-operation performing machines need various assisting works that are carried out by workers)
Yet, Kodama does not teach:  Kurata, in analogous art, further teaches: 

([0285] Next, based on the manufacturing information acquired by the 
manufacturing information acquiring unit 701, the throughput determining unit 
702 calculates and determines the target throughput that should be realized by 
the mounter 22 (S607).  Specifically, the manufacturing time (remaining manufacturing time) is updated by deducting the time having already been spent 
on manufacturing (manufacturing elapsed time) from the preset manufacturing 
time (initially set manufacturing time), while the manufacturing quantity (remaining manufacturing quantity) is updated by deducting the quantity of 
boards the manufacturing of which is currently terminated (manufacturing 
termination quantity) from the manufacturing quantity (acquired manufacturing 
quantity) acquired by the manufacturing information acquiring unit 701.  Based 
on the manufacturing time and the manufacturing quantity after update, the 
target throughput is calculated.  In principle, it is possible to calculate an 
approximate throughput by dividing the manufacturing quantity by the 
manufacturing time, although minute corrections are performed, such as error 
correction when manufacturing starts and terminates, and rounding up an 
indivisible value.
Target throughput=manufacturing quantity/manufacturing time
0287- Next, when the throughput currently achieved by the mounter 22 is 
compared with the above target throughput (S608), and when the current throughput is faster than the target throughput (S608: current TP&gt;target TP), acceleration is decreased (S609), and the throughput is recalculated based on the decreased acceleration.  Steps S608 and S609 are repeated until the throughput that is the closest to the target throughput and not slower than the target throughput is calculated) 
[0297] By applying the above-described manufacturing management apparatus 100 and the manufacturing management method to the mounter 22, it is possible to manufacture the precise quantity of mounted boards based on the latest information since the throughput is being adjusted in real time while the 
mounter 22 is manufacturing mounted boards of the same kind in sequence.  
Furthermore, in the case where the mounter 22 is not being utilized to its full 
capacity, the capacity margin can be utilized for saving energy.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurata’s estimated and target production capacity to incorporate Talmaki’s number of assembly boards that can be produced in a predetermined amount of time and number of produced assembly boards.  One of ordinary skill in the art would have been motivated to make these modifications, in order to help monitor efficiency, helping to avoid an inventory shortage or excess, and allow energy savings when manufacturing is not performed at full capacity. (Kurata, 0297, Abstract).
Yet, Kodama does not teach:
wherein when the estimated production capacity is equal to or greater than the target production capacity, a number of operators assigned to work in the first component mounting line is decreased;
Talmaki discloses this limitation (Talmaki: Paragraph [0059], “If the overall performance at the work area 106 as well as the performance of any individual tasks or machines 10 that are being measured are outside of the expected ranges at decision stage 88, the controller 111 may determine at decision stage 89 whether the performance is above or below the expected range.”; Paragraph [0060], “If the performance is above the expected range at decision stage 89, the controller 111 may determine at stage 90 (FIG. 7)”), the production-capacity estimator decreases the one or more operators (Talmaki: Paragraph [0060], “The controller 111 may also be configured to determine at stage 91 the efficiency of operation at the work area 106 if a reduction is made in the number of machines operating at the work area. For example, using the example of the haul trucks 12 waiting to be loaded or waiting to dump their loads, the controller 111 may also determine the efficiency of operation if one or more haul trucks are removed from operation at the work area 106.”; Figure 7; Where the removal of machines is related to decreasing operators since the fewer the machines, fewer operators are needed.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kodama’s in view of Kurata’s work management apparatus to incorporate Talmaki’s decrease in operators; as taught by Talmaki. One of ordinary skill in the art would have been motivated to 

Regarding Claim 2, Kodama in view of Kurata in view of Talmaki teach The management apparatus of claim 1.
Talmaki further teaches:
wherein, when the estimated production capacity is equal to or greater than the target production capacity (Talmaki: Paragraph [0059], “If the overall performance at the work area 106 as well as the performance of any individual tasks or machines 10 that are being measured are outside of the expected ranges at decision stage 88, the controller 111 may determine at decision stage 89 whether the performance is above or below the expected range.”; Paragraph [0060], “If the performance is above the expected range at decision stage 89, the controller 111 may determine at stage 90 (FIG. 7)”), 
the production capacity estimation by the production-capacity estimator, the comparison by the judging unit, and the decrease in the number of operators is repeated until the estimated production capacity is not equal to or greater than the target production capacity
(Talmaki: Paragraph [0060], “The controller 111 may also be configured to determine at stage 91 the efficiency of operation at the work area 106 if a reduction is made in the number of machines operating at the work area. For example, using the example of the haul trucks 12 waiting to be loaded or waiting to dump their loads, the controller 111 may also determine the efficiency of operation if one or more haul trucks are removed from operation at the work area 106.”; Figure 7; Where the removal of machines is related to minimizing operators since the fewer the machines, fewer operators are needed.; Paragraph [0065]; Figures 5 and 7. “While operating the machines 10 at stage 83, the controller 111 may also operate in accordance with stages 86-87 (FIG. 5) and follow decision stage 88 as described above.” Since the process is looped, stage 89 will continue to be performed until the performance falls into the expected range.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kodama’s in view of Kurata work management apparatus to incorporate Talmaki’s optimization. One of ordinary skill in the art would have been motivated to make these modifications in order to monitor efficiency and re-allocating machines as necessary (Talmaki: Figure 7, Paragraph [0001]).

Regarding Claim 3, Kodama  in view of Kurata in view of Talmaki teach The management apparatus of claim 2.
Kodama further teaches: 
wherein, when the estimated production capacity is not equal to or greater than the target production capacity, (0134(bottom) –time needed for arrival of supplying works is within pre-set duration limit; 0134 - More specifically described, the computer searches, in the supplying work list, for a supplying work whose recommended arrival time is subsequent to 00'40'' obtained by adding a margin time (e.g., 30 seconds), such as a movement time, to the time (00'10'') of occurrence of the work E1 and falls within the pre-set time (e.g., 5 minutes) following the occurrence time, and which needs stopping of the operation of the machine C-XY.  
[0135] At Step S63, the computer determines, based on the pre-set worker 
information and the current worker information, a responsible worker to carry out the recovering work as the objective work
Talmaki further teaches:
the production capacity estimation by the production-capacity estimator, the comparison by the judging unit, and the increase in the number of operators is repeated until the estimated production capacity is equal to or greater than the target production capacity
 (Talmaki: Paragraph [0059], “If the overall performance at the work area 106 as well as the performance of any individual tasks or machines 10 that are being measured are outside of the expected ranges at decision stage 88, the controller 111 may determine at decision stage 89 whether the performance is above or below the expected range. If the performance is below the expected range, an alert command may be generated at stage 75, and stages 75-76 repeated, and decision stage 77 followed.”), 
(Talmaki: Figures 5 and 6, Where the addition of machines is related to increasing operators since more machines, more operators are needed.), and re-estimates the production capacity (Talmaki: Paragraph [0065]; Figures 5 and 7. “While operating the machines 10 at stage 83, the controller 111 may also operate in accordance with stages 86-87 (FIG. 5) and follow decision stage 88 as described above.”)…
 (Talmaki: Paragraph [0065]; Figures 5 and 7. “While operating the machines 10 at stage 83, the controller 111 may also operate in accordance with stages 86-87 (FIG. 5) and follow decision stage 88 as described above.” Since the process is looped, stage 89 will continue to be performed until the performance falls into the expected range.).
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to have modified Kodama’s in view of Kurata work management apparatus to incorporate Talmaki’s optimization. One of ordinary skill in the art would have been motivated to make these modifications in order to monitor efficiency and re-allocating machines as necessary (Talmaki: Figure 7, Paragraph [0001]).

Regarding Claim 4, Kodama in view of Kurata in view of Talmaki teach The management apparatus of claim 1.
wherein the operator information includes at least one of work ability (Kodama: Figure 3), a work schedule (Kodama: Paragraph [0022], “The current worker information is information representing a state of each worker that is related to carrying out of assisting work(s), and changes as the each worker carries out one or more assisting works. The current worker information comprises information related to at least one of a working state, a position, an amount of work, and an assignment state of each worker that can be recognized, predicted, or scheduled at the current time.”), an assignment range on the floor (Kodama: Paragraph [0100], “The "near-position continuous works" are information indicating whether each supplying work has one or more near-position continuous works that are to be carried out at respective positions near to the position where the each supplying work is to be carried out and can be continuously carried out by one worker. For example, in the case where a worker can carry out, after having finished one supplying work in a certain area, one or more other supplying works in the same area, all those supplying works are determined as near-position continuous works.”), and a movement speed of each of the plurality of operators (Kodama: Figure 4, where the “Total Time of Actual Works” is interpreted as the speed of the worker.).

Regarding Claim 5, Kodama in view of Kurata in view of Talmaki teach The management apparatus of claim 1.
wherein the determiner further determines one or more assignment ranges of the floor to which the one or more operators are assigned (Kodama: Paragraph [0100], “The "near-position continuous works" are information indicating whether each supplying work has one or more near-position continuous works that are to be carried out at respective positions near to the position where the each supplying work is to be carried out and can be continuously carried out by one worker. For example, in the case where a worker can carry out, after having finished one supplying work in a certain area, one or more other supplying works in the same area, all those supplying works are determined as near-position continuous works.”).

Regarding Claim 8, Kodama in view of Kurata in view Talmaki teach The management apparatus of claim 1.
wherein the first event includes at least one of a shortage of the component (Kodama: Paragraph [0094], “Supplying-work occurrence information is information related to occurrence of a need to carry out a supplying work, and includes a material shortage time when a material will run short.”) and a device error in which at least one of the plurality of first component-mounting-related devices stops (Kodama: Paragraph [0137], “the operation of the high-speed component mounting machine lORO of the substrate-related-operation performing group 12C is stopped at 14:04:20 because of a failure, i.e., an error of processing of image data.”).

Regarding Claim 9, Kodama in view of Kurata in view of Talmaki teach The management apparatus of claim 1.
Kodama further teaches:
wherein the event information further relates to a second event indicating that the work of the operator is not necessary but a process of resuming a stopped production of the assembly boards is necessary in the plurality of first component-mounting-related devices (Kodama: Paragraph [0088], “Likewise, if, when the syringe replacing work is finished, the worker W3 inputs a command to resume the operation of the dispenser lODI, then the dispenser lODI sends, to the assisting-work management device 36, a set of worker input information including the inputted command with the worker number.” Where the worker sending the input is intrepretted as the worker not preforming work, just resuming the stopped work.), and a second occurrence frequency indicating the number of occurrences of the second event (Kodama: Paragraph [0099], “Each priority-order adjusting time and/or each arrival-time adjusting time may be changed, as needed, based on a sort, a frequency, and an importance of a corresponding supplying work; a skill level of each worker (e.g., an actual time needed by the each worker to carry out a supplying work), and a total number of the workers.”; Paragraph [0094], “The machine management device 32 stores, as an operation history of the each machine 10,… A set of supplying-work occurrence information includes a material shortage time of a material, a name of a supplying work, and work-object information as information representing that material.).

Claims 11-14 and 18-19 are rejected based upon the same rationale as the rejection of Claims 1-4 and 8-9, respectively. Claims 11-14 and 18-19 do further recite, “A management method…” These limitations are taught by Kodama in Paragraph 1 (Kodama: Paragraph [0001]).

5.	Claim 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama in view of Kurata in view of Talmaki in view of Ericksen et al. (Pub. No. US 2014/0172731 A1, hereinafter Ericksen). 

Regarding Claim 6, Kodama in view of Kurata in view of Talmaki teach The management apparatus of claim 1.
Kodama further teaches:
wherein a second component mounting line including a plurality of second component-mounting-related devices coupled to one another is placed on the floor, the plurality of second component-mounting-related devices including a component mounter (Kodama: Paragraph [0073], “However, FIG. 1 shows three substrate-related-operation performing groups 12A, B, C each of which is obtained by combining a screen-printing machine lOPR as a solder printing machine, a dispenser lODI as an adhesive applying machine, a high-speed component-mounting machine lORO”), and 
wherein the determiner determines the one or more operators such that at least one operator out of the one or more operators works in the…line (Kodama: Paragraphs [0134]-[0135], “At Step S63, the computer determines, based on the pre-set worker information and the current worker information, a responsible worker to carry out the recovering work as the objective work.”; Figure 13, element S63)…
Yet, the above combination does not teach, the first component mounting line and the second component mounting line.
However, in the same field of endeavor, Ericksen teaches, the first component mounting line and the second component mounting line (Ericksen: Paragraph [0098], “a line worker may be assigned to multiple workspaces”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kodama’s in view of Kurata in view of Talmaki work management apparatus to incorporate the first component mounting line and the second component mounting line as taught by Ericksen. One of ordinary skill in the art would have been motivated to make these 

Claims 16 is rejected based upon the same rationale as the rejection of Claim 6.

5.	Claim 7 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama in view of Kurata in view of Talmaki in view of Walther et al. (Pub. No. US 20190041833 A1, hereinafter Walther). 

Regarding Claim 7, Kodama in view of Kurata in view of Talmaki teach The management apparatus of claim 1.
Yet, the above combination does not teach, wherein the target production capacity has a value obtained by multiplying a maximum production capacity estimated by the production-capacity estimator by a predetermined coefficient equal to or less than 1.
However, in the same field of endeavor, Walther teaches, wherein the target production capacity has a value obtained by multiplying a maximum production capacity estimated by the production-capacity estimator by a predetermined coefficient equal to or less than 1 (Walther: Paragraph [0030], “The production controller may, for example, transmit the preselections with respect to the consumption and/or production rate to the individual processing stations in the form of a scaling factor normalized to the respective maximum production capacity, a value of 0 standing for a standstill and a value of 1 standing for full utilization.”).
 

Claims 17 is rejected based upon the same rationale as the rejection of Claim 7.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama in view of Kurata in view of Talmaki in view of Sato et al. (US Patent 5999920).

Regarding Claim 20, Kodama in view of Kurata in view of Talmaki teach The  management method of claim 11 ((Kodama: Paragraph [0001] – ‘managing method’; As stated above, Claim 11 stands rejected based on the same citations and rationale as applied to Claim 1).
Sato further teaches, wherein the production capacity is one of the number of assembly boards produced for a running time per day determined by the production plan (Sato: Figure 6, second bullet, “8 hours x 2 shifts”), the number of assembly boards produced for a predetermined running time (Sato: Figure 7, element 10), and a time necessary to produce assembly boards  (Sato: Figure 6, second bullet, “Overall  the number of which is determined by the production plan (Sato: Figure 7, element 10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kodama’s in view of Kurata in view of Talmaki work management apparatus to incorporate wherein the production capacity is one of the number of assembly boards produced for a running time per day determined by the production plan, the number of assembly boards produced for a predetermined running time, and a time necessary to produce assembly boards the number of which is determined by the production plan as taught by Sato. One of ordinary skill in the art would have been motivated to make these modifications in order to provide an accurate production capacity and an optimum line arrangement (Sato: Column 2, lines 1-5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crama, Yves, Joris van de Klundert, and Frits OR Spieksma. "Production planning problems in printed circuit board assembly." Discrete Applied Mathematics 123.1-3 (2002): 339-361-  	
“The discussion is structured around a hierarchical decomposition of the planning process into distinct optimization subproblems, addressing issues such as the assignment of board types to machine groups, the allocation of component feeders to individual machines, the determination of optimal production sequences, etc. The paper 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M ROSS whose telephone number is (571)270-1555.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623